DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/22 has been entered.
Claims 1, 6, 9, 11, 14, 20-23, 26, 29-30, 32, 34, 36, 38, 66-67, and 70 have been amended. Claims 7, 18, and 39-65 have been canceled. Claims 1-6, 8-17, 19-38, and 66-74 are pending. 
Claims 10-14, 19-29, and 66-74 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/26/21.
Claims 1-6, 8, 9, 15-17, and 30-38 are under examination as they read on the elected species of immunoglobulin and TNFα inhibiting antibody.
Withdrawn Rejections
The rejection of claims 1, 2, 3, 6-9, 15-18, and 30-38 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements. See MPEP § 2172.01, is withdrawn in light of Applicant’s amendment thereto. See paragraph 11, page 5 of the previous Office action.
New Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 4-6, 8, 9, 15-17, and 30-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 30 recite the limitation “the shaped mass comprising a drug portion and a layer of drug sequestering water swellable (DSWS) polymer”. The phrase “drug sequestering water swellable (DSWS) polymer” is a functional limitation. The claims further recite  the following functional limitations: the DSWS polymer interacts with the drug by at least one of acid, hydrophobic, hydrogen bonding, or solvophobic interactions; wherein the DSWS polymer includes a hydrophobic cavity which interacts with the drug in the presence of fluid of the wall of the GI tract or adjacent tissue; wherein a reversible inclusion complex forms between the hydrophobic cavity and the drug in the presence of fluids pf the wall of the GI tract; wherein the inclusion complex is reversed based on at least one of a change in the pH or dilution of the complex in the tissue fluid adjacent the shaped mass; wherein the inclusion complex is reversed based on at least one of an increase in the pH or dilution of the complex in the tissue fluid adjacent the shaped mass. However, the claims do not set forth the structure that achieves the aforementioned function(s) . Although the claims recite “polymer”, this term is generic and the function of being a drug sequestering and swellable are not inherent properties that naturally follow from the structure recited in the claim. Likewise, the additional functional properties recited in the dependent claims are not inherent properties that naturally flow from the structure recited in the claims. Thus, the claims recite functional language and provide a result to be obtained by the polymer, without providing the boundaries on how to achieve the result. As a result, although it is known in the art that there are multiple ways to provide the drug sequestering and swellable functions to a polymer, it is unclear which of those ways are encompassed by the claim. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by the claim. See MPEP 2173.05(g) for more information. Dependent claims 2, 4-6, 8, 9, and 15-17 do not remedy the deficiencies of claim 1, and thus, are included in the rejection. Dependent claims 32-36 do not remedy the deficiencies of claim 30, and thus, are included in the rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4-6, 8, 9, 15, and 30-36  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10098931. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the claims of the ‘931 US Patent claims in light of the specification of ‘931 patent.
Instant claim 1 and claim 1 of the ‘931 recite the same shaped mass comprising a drug portion, the drug portion comprising the drug, the shaped mass formed by compression of a precursor material comprising the drug. Regarding the limitation “drug sequestering water swellable polymer”, the instant specification teaches that the polymer is a lactic acid polymer, such as PGLA. The ‘931 claims state that the shaped mass comprises a biodegradable material. It should be noted that the specification of the ‘931 patent teaches that the biodegradable material is a lactic acid polymer, such as PGLA. Thus, the biodegradable material recited in the ‘931 claim fulfills the limitation of the DSWS polymer recited in the instant claims because the term “DSWS polymer” and “biodegradable material” refer to the same type of polymer. 
Although the instant claims are directed toward a method for delivering a drug to a patient,  the specification of the ’931  clearly teaches that the shaped mass allows for the oral delivery of proteins and peptides in the intestinal tract (see abstract and columns 2 and 19). In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of  Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010)  a method for of delivering the claimed shaped mass orally is an obvious variation of the claim 1 of the ‘931 US Patent claims because one would readily understand that the claimed shaped mass of claim 1 of ‘931 could be used for oral administration.
Claims 1-2, 4-6, 8, 9, 15-17, and 30-36  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10058595. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are rendered obvious by the claims of the ‘595 US Patent claims in light of the specification of ‘931 patent.
Instant claim 1 and claim 1 of the ‘595 recite the same shaped mass comprising a drug portion, the drug portion comprising the drug, the shaped mass formed by compression of a precursor material comprising the drug. Regarding the limitation “drug sequestering water swellable polymer”, the instant specification teaches that the polymer is a lactic acid polymer, such as PGLA. The ‘595 claims state that the shaped mass comprises a biodegradable material. It should be noted that the specification of the ‘595 patent teaches that the biodegradable material is a lactic acid polymer, such as PGLA. Thus, the biodegradable material recited in the ‘595 claim fulfills the limitation of the DSWS polymer recited in the instant claims because the term “DSWS polymer” and “biodegradable material” refer to the same type of polymer. 
Although the instant claims are directed toward a method for delivering a drug to a patient,  the specification of the ‘595 patent  clearly teaches that shaped mass allows for the oral delivery of proteins and peptides in the intestinal tract (see abstract and columns 2-3, 10-12, and 19). In light of Pfizer, Inc. v. Teva Pharm. USA, Inc., 518 F.3d 1353, 86 USPQ2d 1001 (Fed. Cir. 2008) and especially in light of  Geneva Pharmaceuticals Inc. v. GlaxoSmithKline PLC, 349 F3d 1373, 1385-86, 68 USPQ2d 1865, 1875 (Fed. Cir. 2003) and Sun Pharmaceutical Industries v. Eli Lilly and Co., 611 F. 3d 1381, 1385 (CAFC 2010)  a method for of delivering the claimed shaped mass orally is an obvious variation of the claim 1 of the ‘931 US Patent claims because one would readily understand that the claimed shaped mass of claim 1 of ‘931 could be used for oral administration.
Claim Status
No claims are allowed.
Claims 3 and 37-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646